People v Gunn (2020 NY Slip Op 04110)





People v Gunn


2020 NY Slip Op 04110


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, CURRAN, AND DEJOSEPH, JJ. (Filed July 17, 2020.) 


MOTION NO. (1568/06) KA 05-00836.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDARRELL GUNN, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.